DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUEHLETHALER (CH 679622) in view of Tran and White https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.820.1973&rep=rep1&type=pdf.
In re Claims 1, 3, and 14, MUEHLETHALER teaches a feedthrough (10) module for cables, cable bundles, cable trays, pipes, pipelines, empty pipes and/or combinations thereof.  The body of the feed through module is made of a hardwood that is suitable for installation in a tested and/or approved wall and/or ceiling construction in buildings.  The feedthrough module body having edge lengths a, b, c, wherein c represents the edge length corresponding to the an installation thickness (D) of the feedthrough module.  The height edge length can be labeled a and the width edge link can be labeled b.  (Figure 1; Column 1, Lines 3-6; Column 2, lines 35-53; Column 4, Lines 53-58)
MUEHLETHALER does note specifically teach the type of hardwood used in the feed through body.  Nor does it teach the type of material of the wall or ceiling.  However, it would have been obvious to one having ordinary skill in the art to use hardwood like oak in the feed through body or a softwood like pine in the wall or ceiling since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.. Oak is a well-known and hardwood materials that are heat resistant, durable and structurally stable.  Table 4 of Tran and White teach oak with a burn rate of 0.7 mm/min. Table 4 also shows that softwood like pine that is commonly used in constructing walls and ceilings and have a burn rate that is less than oak.  Further, the use of a well-known standard such as ISO 5660 to determine the burn rate would also be obvious to one of ordinary skill in the art at the effective filling date of the invention.  The modified MUEHLETHALER therefore teaches the installation of a feedthrough module with the positively claimed elements of Claim 1. 
In re Claims 2 and 5 MUEHLETHALER has been previously discussed.  One of ordinary skill in the art would be able to calculate the desired thickness off a material to resist fire based on the burn rate (rate fire consumes material) and the fire duration.  Further, the use of safety factors is a long-established practice across multiple construction and engineering disciplines.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a safety factor greater that 1.5 or 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such safety factors would compensate for unknown variables that could affect the size and speed of the fire.
In re Claim 4, MUEHLETHALER has been previously discussed but does not teach that edge lengths a and b are greater than 125 mm.   It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to have edge lengths in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A module with a dimensions in this range would be able to accommodate a variety of sizes and numbers of cables, bundles trays, and pipes.
In re Claims 6 and 7, MUEHLETHALER has been previously discussed but does not specifically teach that the feedthrough module comprises any wood types specified in Claims 6 and 7. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use any of these commonly used wooden material, since it has been held to be within the general skill of a worker in the art to select a Known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Plywood, laminated lumber, oak, spruce, etc. are durable materials. The hardwoods are especially heat resistant compared to other wood materials
In re Claims 8 and 11, MUEHLETHALER has been previously discussed.  V teaches that the body has an opening that accommodates cable (6).  It does not specifically teach that the cables, bundles, trays, pipes, etc are to be mounted at a minimum distance to 30 mm away from the outer edge of the cuboid body.  Nor does it teach that the installation thickness (D) of the feedthrough module ranges from 100-180 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have edge spacing and installation thickness in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This assures that any cables, bundles, trays, pipes, etc are encased in enough fire-resistant material to inhibit the progression of a fire through the wall per the requirements of the design.
In re Claims 9 and 10, MUEHLETHALER has been previously discussed but does not specifically teach that the wooden wall/ceilings comprises any wood types specified in Claims 9 and 10.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use any of these commonly used wooden materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Plywood, laminated lumber, oak, spruce, etc. are durable materials.  The hardwoods are especially heat resistant compared to other wood materials.  Plywood and laminated woods are examples of readily available woods used in wall and ceiling construction that are fairly durable and affordable
In re Claim 15-17, MUEHLETHALER teaches a body comprising a first hardwood material (12); an area of the body including an opening for cable (6), wherein the body is configured to be in a construction surface (wall or ceiling) in an installed state and the opening is configured to allow a line to pass through the construction surface, the body comprising a second material (adhesive) different from the first material.
MUEHLETHALER does not specifically teach the type of hardwood used in the feed through body.  Nor does it teach the type of material of the wall or ceiling.  However, it would have been obvious to one having ordinary skill in the art to use hardwood like oak in the feed through body or a softwood like pine in the wall or ceiling since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.Oak is a well-known and hardwood materials that are heat resistant, durable and structurally stable.  Table 4 of Tran and White teach oak with a burn rate of 0.7 mm/min. Table 4 also shows that softwood like pine that is commonly used in constructing walls and ceilings and have a burn rate that is less than oak.  Further, the use of a well-known standard such as ISO 5660 to determine the burn rate would also be obvious to one of ordinary skill in the art at the effective filling date of the invention.  The modified MUEHLETHALER therefore teaches the installation of a feedthrough module with the positively claimed elements of Claim 1.
MUEHLETHALER does not specifically teach the type of adhesive.  However, adhesives are chemical compounds that readily burn.  An adhesive having a burn rate greater that a wood like pine used in the construction surface would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention.
In re Claim 18, MUEHLETHALER has been previously discussed, but does not disclose that the distance between an edge of the opening and the edge of the body is greater than or equal to 30 mm. However, this would have been obvious to one of ordinary skill as of the effective filing date of the invention in order to insure intervening material to assure that the presence of that hole didn’t cause cracks that could propagate to the edge of the body.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In re Claims 19 and 20 MUEHLETHALER has been previously discussed.  One of ordinary skill in the art would be able to calculate the desired thickness off a material to resist fire based on the burn rate (rate fire consumes material) and the fire duration.  Further, the use of safety factors is a long-established practice across multiple construction and engineering disciplines.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a safety factor greater that 1.5 or 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such safety factors would compensate for unknown variables that could affect the size and speed of the fire.
Claims 12 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over MUEHLETHALER (CH 679622) in view of Kreutz (U.S. 20050133242).
In re Claims 12 and 13, MUEHLETHALER has been previously discussed but does not specifically teach establishing a flush connection to the wooden wall and/or wooden ceiling construction is established by means a connection of bolts, rivets, threaded rods, wooden dowels, clamps, high-temperature-resistant adhesive bonds or other carpentry connections.
The examiner takes official notice that the use of fasteners to hold feedthrough modules in place is well known in the art as is evidenced by Figure 1b of Monden et al (U.S. 20040149390) which shows a fire protective module (11) being fastened into place by fasteners (5) placed at its perimeter.  Likewise Paetow (U.S. 20130086856) teaches a fire protective module (7,8,10) being fastened into place by fasteners (5,12) placed at its perimeter (Figures 1-7) 
Kreutz teaches a feed though module (1) with portions that are in a flush connection to the surrounding wall as shown in Figure 1,2. Figure 1 shows two and three dots that appear to be fasteners on each side to mount the feedthrough module to the surrounding wall.  While not specifically stated to be at every 1/3 edge length, this length would be obvious to one of ordinary skill as of the effective filing date of the invention in order to sufficiently secure the module in place.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the teachings of Kreutz, into the MUEHLETHALER feed through model, in order to assure that it is properly supported and aligned within the wall.

Response to Arguments

Applicant's arguments filed 05/18/2012 have been fully considered but they are not persuasive. The amended claim language directed to the burn rates of the feedthrough body material and the wall/ceiling material have been addressed in the above rejection.  The applicant has argued that page 4, Lines 24-31 teaches that the thickness and safety factors produce unexpected results.  The examiner respectfully disagrees, pointing out that there is no proof other than a general state that a safety factor (G) greater than 1.5 or 2 is desirable.  In addition, claim 2 specifies only that the value is greater than or equal to 1.5.  Clearly, increasing the factor of safety will lead to an increase in the installation thickness with the predictable result of improving fire protection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633